DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 7/30/2021.
Claims 6, 17-24 and 26-31 are pending.
Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. 103  - US Pat. 4,809,712 to Kuzma (hereinafter "Kuzma") in view of U.S. Pub. US 2010/0145162 to Devauchelle et al. (hereinafter "Devauchelle") and US Pub. US 2007/0021804 to Maltan et al. (hereinafter "Maltan"). 

Independent claim 6 has been amended to distinguish the cited references further.  Applicant argues that firstlyPage independent claim 6 recites a "method of intraosseously treating a tinnitus condition of a patient" that includes "providing a tinnitus treatment device." Accordingly, contrary to the assertions of the Office Action, a person of ordinary skill in the art would not look to Kuzma (the primary cited reference) when developing such a method of "treating a tinnitus condition." That is the case because Kuzma is instead directed to a cochlear implant. Kuzma is completely silent regarding treating "tinnitus." 
 	The examiner respectfully disagrees with the applicant’s first argument because, while the claim is directed to a method of intraosseously treating a tinnitus condition by implanting an electrode in a blind hole of a bone in an ear of the patient, 
First Named Inventor Matthew L. CarlsonAttorney Docket: 07039-1568US1 / 2016-167Application No. : 16/307,700Filed: December 6, 2018Page: 6of8With regards to the second argument that the amended independent claim 6 recites "providing a tinnitus treatment device" that includes "a single stimulation lead wire electrically coupled to the stimulator" , the examiner respectfully disagrees because the claim as recited is directed a to a method comprising  providing a  tinnitus treatment device comprising  inter alia a single stimulation lead wire. The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (Please see MPREP 2111.03). As recited the claim does not exclude additional structural element such as the other lead wires and electrodes. Therefore Kuzma’s teachings meet the limitations. Additionally the claims are rejected as further discussed in the current office action below. 
With regards to the third argument that the amended independent claim 6 recites "providing a tinnitus treatment device" that includes "a solid electrode at an end of the stimulation lead wire." The examiner respectfully does not agree since Kuzma does not teach away from a solid electrode. Kuzma does not state that solid electrodes may not be used since they teach  5 sphere shaped electrodes, of which 4 are porous and one is solid (e.g. col. 2 lines 36-45) and they are all made of metal which is a solid . 
Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 17-24 and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to r cite that the stimulation lead wire has a “solid electrode” at the end of the wire. The originally filed specifications do not provide any description regarding a “solid electrode” being used as a stimulation electrode. The stimulation electrode 160 in Fig. 1 and the other embodiments are not described as being “solid” electrodes. The phrase “solid electrode” has not been used 
Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
















Claims 6, 17, 21-24, 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzma (U.S. Patent Number: 4809712, hereinafter Kuzma- APPLICANT CITED) in view of Devauchelle et al (U.S. Patent Application Publication Number: US 2010/0145162 A1, hereinafter “Devauchelle” - PREVIOUSLY CITED) and further in view of Maltan et al (U.S. Patent Application Publication Number: US 2007/0021804 A1, hereinafter “Maltan”- PREVIOUSLY CITED) and Hochmair (U.S. Patent Number: 441995, hereinafter Hochmair).
 Regarding claim 6, Kuzma teaches a method of intraosseously treating a  condition (i.e. deafness e.g. col. 2 line 46-50 ) of a patient, the method comprising: 
providing a tinnitus treatment device comprising: 
a stimulator (e.g. 2 Fig 1); 
a ground lead electrically coupled to the stimulator, a ground electrode at an end of the ground lead (any of the leads may be configured as a ground lead with aground electrode); 
a single stimulation lead wire electrically coupled to the stimulator and a solid electrode at an end of the stimulation lead wire (any of the other leads may be configured as a stimulation lead with a  stimulation electrode);  and 
drilling a hole in a cochlear bone (e.g. col. 2 line 51-53, col. 3 lines 15-17, Figs 4A-D, the endochondral bone overlays the cochlea and is therefore considered as a cochlear bone) of the patient, wherein said drilling comprises creating a blind hole in the cochlear bone without completely breaking through the cochlear bone (e.g. col. 3 lines 15-37, Figs 4A-D, Kuzma teaches that the drilling is controlled to create a blind hole by teaching that the drilling should stop when a “blue line” is seen because the bone appears to change color from white to blue as the thickness of the bone between the bottom of the home and one of the scalae of the cochlea filled with perilymph fluid is reduced);
implanting an electrode device within the patient, wherein said implanting comprises intraosseously placing the solid electrodes of the electrode device within the blind hole (e.g. col. 3 lines 43-55 Figs. 6A-C); and 

Kuzma does not specifically teach performing a pre-operative imaging procedure to measure a thickness of a cochlear bone of the patient; using the measured thickness of the cochlear bone to select a cochlear bone drilling depth that is less than the measured thickness of the cochlear bone; drilling a hole in a cochlear bone of the patient to the selected cochlear bone drilling depth to create the blind hole. Kuzma also does not teach that the device is used to treat tinnitus by stimulating a cochlear bone of the patient with a pattern of electrical stimulation pulses. 
Devauchelle teaches a method of implanting an implantable device into a receiving bone site of a patient (e.g. Abstract) and teaches that it is well known to perform a pre-operative imaging procedure such as scanning or X ray to examine the receiving bone site by a virtual simulated implantation and then possibly by simulated implantation by means of a stereolithographic cranial model corresponding to the receiving bone site (e.g. [0110]) and therefore they teach performing a pre-operative imaging procedure to measure a thickness of a bone of the patient; using the measured thickness of the bone to select a bone drilling depth (i.e. virtual simulated implantation)  that is less than the measured thickness of the bone and drilling a hole in a bone of the patient to the selected bone drilling depth to create the blind hole (i.e. crown saw is graduated and the bone thickness is known from the preoperative imaging and simulations e.g. [0116]- [0119]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kuzma to use the pre-operative imaging to determine the thickness of 
While Kuzma in view of Devauchelle does not teach that the device is used to treat tinnitus by stimulating a cochlear bone of the patient with a pattern of electrical stimulation pulses.  Maltan teaches a stimulator device (i.e. Bion or a test stimulator, e.g. [0022], [0023], [0028]) that is used to treat tinnitus (e.g. Abstract, Figs. 3, 4), wherein the electrode is implanted in the promontory (e.g. Abstract, [0009], [0026]) to stimulate (i.e. provide a pattern of electrical stimulation impulses) the auditory nervous system and treat tinnitus (e.g. [0028], [0030]-[0032]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kuzma in view of Devauchelle to treat tinnitus by stimulating the cochlear bone of the patient to treat tinnitus as taught by Maltan in order to provide the predictable results of providing a more effective treatment to patients with severe tinnitus. 
 In the alternative Kuzma in view of Devauchelle and Maltan teaches the invention as claimed except for there being a single stimulation lead comprising a solid electrode. Hochmair teaches a treatment device comprising a stimulator, stimulation lead with a bead or disc shaped solid stimulation electrode (e.g. 26 Figs. 1, 2, col. 3 lines 23-40) that is affixed at the promontory bone and a ground lead with a ground electrode (e.g. 28 Figs. 1, 2). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kuzma in view of Devauchelle and Maltan to use a single electrode of 











 Regarding claim 17, “modified” Kuzma teaches the invention as claimed and further Kuzma teaches the drilling comprises using a drill device (e.g. col. 3 lines 15-17, 24-29) with cutting edges that remove bone tissue to create the hole.
Regarding claims 21-24, “modified” Kuzma teaches the invention as claimed and further Kuzma teaches that the hole is drilled to a depth of about 1.3 mm (e.g. Col. 3 lines 22-23, 30-37) and therefore they teach the drilling creates the blind hole in the patient’s promontory and the blind hole has a depth of 1.1 mm to 1.5 mm, the blind hole has a depth of 0.9 mm to 1.3 mm, the blind hole has a depth of 1.3 mm to 1.7 mm.
Regarding claims 28 and 29, “modified” Kuzma teaches the invention as claimed and while Kuzma teaches providing electrical stimulation for hearing and they teach a pattern of electrical pulse stimuli sourced from a stimulator device and wherein the pattern of electrical pulse stimuli sourced from the stimulator device is controllable according to pulse width, amplitude, and stimulus rate they do not specifically teach implanting the tinnitus treatment device under a post-auricular scalp of the patient and stimulating for tinnitus by using a pattern of electrical pulse stimuli sourced from the stimulator device and wherein the pattern of electrical pulse stimuli sourced from the receiver/stimulator device is controllable according to pulse width, amplitude, and stimulus rate. However Maltan further teaches implanting a tinnitus treatment device under a post-auricular scalp of the patient (e.g. Fig. 3), wherein the pattern of electrical pulse stimuli is sourced from the stimulator device and wherein the pattern of electrical .
Claims 18-20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzma (U.S. Patent Number: 4809712, hereinafter Kuzma- APPLICANT CITED) in view of Devauchelle et al (U.S. Patent Application Publication Number: US 2010/0145162 A1, hereinafter “Devauchelle” - PREVIOUSLY CITED) and Maltan et al (U.S. Patent Application Publication Number: US 2007/0021804 A1, hereinafter “Maltan” - PREVIOUSLY CITED) and Hochmair (U.S. Patent Number: 441995, hereinafter “Hochmair”) and further in view of Baker et al (U.S. Patent Application Publication Number: US 2016/0324552 A1, hereinafter “Baker”- PREVIOUSLY CITED) OR Maxson (U.S. Patent Application Publication Number: US 2014/0222002 A1, hereinafter “Maxson” - PREVIOUSLY CITED).
Regarding claims 18-20, “modified” Kuzma teaches the invention as claimed except for the drilling comprising using a rotary driver instrument with the drill device and the drill device comprises a depth limiter that controls a maximum depth of the blind hole. Baker teaches drill guide system for use during implantation of a device in the patient’s bone and teaches that it is well known to use a rotary driver (e.g. [0033]) with a drill device and a depth limiter (i.e. depth gauge e.g. Abstract, [0032]) that controls the 
Regarding claim 31, “modified” Kuzma teaches the invention as claimed and while Devauchelle teaches a graduated drill (i.e. crown saw is graduated and the bone thickness is known from the preoperative imaging and simulations e.g. [0116]-[0119]) as discussed above, they do not specifically teach a that the drill device of Kuzma has a depth limiter that equals the selected cochlear bone drilling depth. 
Baker teaches a drill guide system for drilling into the bone of the patient with a depth limiter (e.g. [0068], [0080]-[0081], claim 29. i.e. the indicia marking on the elongate shaft of the depth gauge is generally aligned with an indicia marking on either the fixed angle drill guide or the variable angle drill guide feature to indicate an appropriate length).
Maxon is another teaching that teaches that it is well known to have a drill device for drilling the bone of a patient wherein the drill device comprises a depth limiter that is set to the bone drilling depth (e.g. [0048]) so that the implant can be implanted flush or substantially flush with the surrounding bone. 
. 
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzma (U.S. Patent Number: 4809712, hereinafter Kuzma- APPLICANT CITED) in view of Devauchelle et al (U.S. Patent Application Publication Number: US 2010/0145162 A1, hereinafter “Devauchelle” - PREVIOUSLY CITED) and Maltan et al (U.S. Patent Application Publication Number: US 2007/0021804 A1, hereinafter “Maltan” - PREVIOUSLY CITED) and Hochmair (U.S. Patent Number: 441995, hereinafter “Hochmair”) and further in view of Kleinman (U.S. Patent Application Publication Number: US 2010/0121390 A1, hereinafter “Kleinman” - PREVIOUSLY CITED) OR Maxson (U.S. Patent Application Publication Number: US 2014/0222002 A1, hereinafter “Maxson” - PREVIOUSLY CITED).
Regarding claims 26 and 27, “modified” Kuzma teaches the invention as claimed except for after implanting the electrode device, using bone cement as an adhesive to fixate the electrode device to the cochlear bone. Kleinman teaches that it is well known to use an adhesive such as bone cement to fixate a prosthesis to a bone (e.g. [0065]). Maxson is another teaching of using bone cement for fixating an implant to a bone (e.g. [0060]) Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the method of “modified” Kuzma to use bone cement as taught by Kleinman or Maxon to fixate the electrode to . 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzma (U.S. Patent Number: 4809712, hereinafter Kuzma- APPLICANT CITED) in view of  Devauchelle et al (U.S. Patent Application Publication Number: US 2010/0145162 A1, hereinafter “Devauchelle” - PREVIOUSLY CITED) and Maltan et al (U.S. Patent Application Publication Number: US 2007/0021804 A1, hereinafter “Maltan” - PREVIOUSLY CITED) and Hochmair (U.S. Patent Number: 441995, hereinafter “Hochmair”) and further in view of Taylor et al (U.S. Patent Application Publication Number: US 2012/0071890 A1, hereinafter “Taylor”).
 Regarding claim 30, “modified” Kuzma teaches the invention as claimed and while Devauhcelle teaches that the pre-operative images are obtained via scanning or X-ray as discussed above, they do not specifically teach that the pre-operative imaging procedure is a computerized tomography scan procedure. Taylor teaches a method and apparatus for cochlear implant surgery (e.g. 100 Fig 3, [0031]) comprising an image acquisition and processing system (e.g. 106 Fig 3, [0031]) that is adapted to acquire an image of the cochlea and provide an implant plan based on the acquired image (i.e. preoperative imaging, e.g. [0031]) using an external imaging system such as computed tomography (e.g. [0035]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the teachings of “modified” Kuzma to use an external imaging system such as computerized tomography scanning as taught by Taylor in order to provide the 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792